DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ Remarks filed October 18, 2021 with respect to claims 2 and 8 have been considered but they are mooted in view of the new ground(s) of rejection as necessitated by Applicants’ amendments to independent claims 2 and 8.
Claims 14 – 19 are new. 
Claims 2 – 19 are pending. 

Claim Objections
Claim 8 is objected to because of the following informalities:    
Applicants are advised to amend claim 8, in lines 5 – 7, to recite the following:
In claim 8, lines 5 – 7, “…classifying a first plurality of network packets of the plurality of network packets to a first class, wherein the first class has a first priority and a first minimum bandwidth…”  Note the letter “a” in front of first minimum bandwidth.
Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 16 and 19 recite “…wherein the remaining amount of bandwidth is distributed equally or substantially equally to the first class and the second class based on the first priority being equal to the second priority.”  The phrase “substantially equally” fails to set forth the metes and boundary in the claim regarding how much the remaining amount of bandwidth should be distributed to the first class and the second class based on the first priority being equal to the second priority.  It’s not clear from the claimed language how “substantially equally” or how close to being equaled the remaining amount of bandwidth is distributed.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 13, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al. (US Pub. No. 2005/0249220) in view of Wiryaman et al. (US Pub. No. 2001/0030970).
	Regarding claim 2, Olsen discloses a network management system (see Fig. 6, network device 60) for shaping outgoing traffic of network packets, the network management system comprising: a first network interface (see Fig. 2, Fig. 3, router/switch 12 for receiving packets, Fig. 6, linecards 66) configured to receive a plurality of network packets associated with a plurality of user devices (see Fig. 3, abstract, incoming traffic streams containing packets); and one or more hardware processors (see Fig. 6, processor 62) configured to: classify a first plurality of network packets of the plurality of network packets to a first class, wherein the first class has a first priority and a first minimum bandwidth (see Fig. 3, classification phase 30, abstract, para. 0005, 0017, 0020, 0027 – 0028, Fig. 4, a classifier operable to identify and classify incoming traffic streams into a plurality of queues wherein each queue has a 
Olsen does not disclose the following claimed features: regarding claim 2, (iii) a remaining amount of bandwidth is distributed across the first class and the second class according to a comparison between the first priority of the first class and the second priority of the second class
Regarding claim 2, Wiryaman discloses (iii) a remaining amount of bandwidth is distributed across the first class and the second class according to a comparison between the first priority of the first class and the second priority of the second class (see para. 0068, scheduler 440 computes these amounts so that higher priority queues receive their minimum guaranteed bandwidth before lower priority queues, and if all the queues can receive their minimum bandwidth, then higher priority queues receive bandwidth up to the maximum bandwidth before lower priority queues).

	
	Regarding claim 3, Olsen discloses wherein the second priority is lower than the first priority and wherein the one or more hardware processors are configured to ensure the second plurality of network packets are allocated the second minimum bandwidth (see para. 0028, 0032, a set of nodes (ex: queues) each with an attribute defining a guaranteed minimum service rate where there are high priority queues and low priority queues). 
	Regarding claim 4, Olsen discloses wherein a sum of the first minimum bandwidth and the second minimum bandwidth is less than or equal to total available bandwidth (see para. 0046, the sum of all minimum rates across all queues within an interface be equal to or less than the available bandwidth).  
	Olsen does not disclose the claimed features as recited in claim 5.
Regarding claim 5, Wiryaman discloses wherein one or more computing devices are configured to be dynamically added to the first or the second class (see abstract, para. 0007, data packets that accepted at the device are classified according to a set of defined classes…).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Olsen, and have the features, as taught by Wiryaman, in order to simplify administration of the device by integrating bandwidth management and prioritization in a single device, as discussed by Wiryaman (para. 0034).

	Regarding claim 6, Olsen discloses wherein the first class has a first maximum bandwidth set at total available bandwidth (see para. 0002, maximally utilized within the maximum rate constraints, para. 0019, 0030, imposing a maximum transmission rate on a class of traffic). 
	Regarding claim 7, wherein the second class has a second maximum bandwidth set at total available bandwidth (see para. 0002, maximally utilized within the maximum rate constraints, para. 0019, 0030, imposing a maximum transmission rate on a class of traffic).
	Regarding claim 8, Olsen discloses a network management method for shaping outgoing traffic of network packets, the network management method comprising: receiving a plurality of network packets associated with a plurality of user devices (see Fig. 3, abstract, incoming traffic streams containing packets); classifying a first plurality of network packets of the plurality of network packets to a first class, wherein the first class has a first priority and first minimum bandwidth (see Fig. 3, classification phase 30, abstract, para. 0005, 0017, 0020, 0027 – 0028, Fig. 4, a classifier operable to identify and classify incoming traffic streams into a plurality of queues wherein each queue has a corresponding priority service and a minimum bandwidth); classifying a second plurality of network packets plurality of network packets to a second class, wherein the second class has a second priority and a second minimum bandwidth (see Fig. 3, classification phase 30, abstract, para. 0005, 0017, 0020, 0027 – 0028, Fig. 4, a classifier operable to identify and classify incoming traffic streams into a plurality of queues wherein each queue has a corresponding priority service and a minimum bandwidth); and selecting one or more packets from the first plurality of network packets and the second plurality of network 
	Olsen does not disclose the following claimed features: regarding claim 8, (iii) a remaining amount of bandwidth is distributed across the first class and the second class according to a comparison between the first priority of the first class and the second priority of the second class.
Regarding claim 8, Wiryaman discloses (iii) a remaining amount of bandwidth is distributed across the first class and the second class according to a comparison between the first priority of the first class and the second priority of the second class (see para. 0068, scheduler 440 computes these amounts so that higher priority queues receive their minimum guaranteed bandwidth before lower priority queues, and if all the queues can receive their minimum bandwidth, then higher priority queues receive bandwidth up to the maximum bandwidth before lower priority queues).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Olsen, and have the features, as taught by Wiryaman, in order to simplify administration of the device by integrating bandwidth management and prioritization in a single device, as discussed by Wiryaman (para. 0034).

	Regarding claim 9, Olsen discloses wherein the second priority is lower than the first priority and wherein the one or more hardware processors are configured to ensure the second plurality of network packets are allocated the second minimum bandwidth (see para. 0028, 0032, 
	Regarding claim 10, Olsen discloses wherein a sum of the first minimum bandwidth and the second minimum bandwidth is less than or equal to total available bandwidth (see para. 0046, the sum of all minimum rates across all queues within an interface be equal to or less than the available bandwidth).

Olsen does not disclose the claimed features as recited in claim 11.
	Regarding claim 11, Wiryaman discloses further comprising enabling one or more computing devices to be dynamically added to the first or the second class (see abstract, para. 0007, data packets that accepted at the device are classified according to a set of defined classes…).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Olsen, and have the features, as taught by Wiryaman, in order to simplify administration of the device by integrating bandwidth management and prioritization in a single device, as discussed by Wiryaman (para. 0034).

	Regarding claim 12, Olsen discloses wherein the first class has a first maximum bandwidth set at total available bandwidth (see para. 0002, maximally utilized within the 
	Regarding claim 13, Olsen discloses wherein the second class has a second maximum bandwidth set at total available bandwidth (see para. 0002, maximally utilized within the maximum rate constraints, para. 0019, 0030, imposing a maximum transmission rate on a class of traffic).

	Olsen does not disclose the claimed features as recited in claim 15.
Regarding claim 15, Wiryaman discloses wherein the remaining amount of bandwidth is distributed first to the first class to a first maximum bandwidth of the first class and then to the second class (see para. 0068, scheduler 440 computes these amounts so that higher priority queues receive their minimum guaranteed bandwidth before lower priority queues, and if all the queues can receive their minimum bandwidth, then higher priority queues receive bandwidth up to the maximum bandwidth before lower priority queues).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Olsen, and have the features, as taught by Wiryaman, in order to simplify administration of the device by integrating bandwidth management and prioritization in a single device, as discussed by Wiryaman (para. 0034).
  




Regarding claim 18, Wiryaman discloses wherein the remaining amount of bandwidth is distributed first to the first class to a first maximum bandwidth of the first class and then to the second class (see para. 0068, scheduler 440 computes these amounts so that higher priority queues receive their minimum guaranteed bandwidth before lower priority queues, and if all the queues can receive their minimum bandwidth, then higher priority queues receive bandwidth up to the maximum bandwidth before lower priority queues).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Olsen, and have the features, as taught by Wiryaman, in order to simplify administration of the device by integrating bandwidth management and prioritization in a single device, as discussed by Wiryaman (para. 0034).


  Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al. (US Pub. No. 2005/0249220) in view of Wiryaman et al. (US Pub. No. 2001/0030970) and further in view of Pillar et al. (US Patent No. 6,438,106 B1).
	Olsen and Wiryaman do not disclose the claimed features as recited in claims 14 and 17.
Regarding claim 14, Pillar discloses wherein the remaining amount of bandwidth is distributed only to the first class based on the first priority being higher than the second priority (see col. 6 lines 35 – 40, allocation of the unused bandwidth to the active class of traffic having the highest priority).  
	Regarding claim 17, Pillar discloses wherein the remaining amount of bandwidth is distributed only to the first class based on the first priority being higher than the second priority 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Olsen and Wiryaman, and have the features, as taught by Pillar, in order to minimize cell delay variation for high priority classes, as discussed by Pillar (col. 4 lines 5 - 8).
	

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al. (US Pub. No. 2005/0249220) in view of Wiryaman et al. (US Pub. No. 2001/0030970) and further in view of Paskett et al. (US Pub. No. 2004/0257994).
Olsen and Wiryaman do not disclose the claimed features as recited in claims 16 and 19.
	Regarding claim 16, Paskett discloses wherein the remaining amount of bandwidth is distributed equally or substantially equally to the first class and the second class based on the first priority being equal to the second priority (see para. 0035, the user will equally share bandwidth with other users at the same (or lowest) priority level).  
	Regarding claim 19, Paskett discloses wherein the remaining amount of bandwidth is distributed equally or substantially equally to the first class and the second class based on the first priority being equal to the second priority (see para. 0035, the user will equally share bandwidth with other users at the same (or lowest) priority level).  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Olsen and Wiryaman, and have the features, as taught by Paskett, in order to distribute bandwidth more efficiently by allocating more bandwidth where needed, as discussed by Paskett (para. 0042).

					Pertinent Prior Arts

	Kusano et al. (US Pub. No. 2002/0010772), in the same field of endeavor as the present invention, disclose system and method for communication based on priority class selection.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571) 270-5139.  The examiner can normally be reached on Monday to Friday, from 7:30 am to 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on ((571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473